Citation Nr: 0635527	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-03 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
REMAND

The veteran served on active duty from August 1969 to June 
1972.

The issue of hypertension as secondary to the service-
connected Type II diabetes mellitus was stated to have been 
taken as an inferred issue in the July 2003 rating decision.  
The veteran is currently service-connected for Type II 
diabetes mellitus.  In his VA treatment records there are 
indications of treatment for both diabetes and hypertension.  
In an August 2003 notation, the two are possibly listed as 
related to each other.  

The issue was remanded for, inter alia, a VA examination to 
determine the nature and etiology of his hypertension in 
September 2005.  The remand specifically asked for the 
examiner to state an opinion as to whether the veteran's 
hypertension could be either directly caused by the service 
connected diabetes, or, if not directly caused by the 
diabetes whether the diabetes was aggravating the 
hypertension.  The examiner indicated that the hypertension 
was not directly related to the diabetes, but there was no 
opinion advanced as to whether the diabetes was aggravating 
the hypertension.  This opinion is necessary in order to 
comply with the holding of the United States Court of Appeals 
for Veterans Claims in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board must remand the claim for failing 
to comply with its previous remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Schedule the veteran for a VA 
examination in order to determine the 
probable etiology of his hypertension.  
All indicated tests should be conducted.  
The examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's hypertension is 
aggravated by the service-connected Type 
II diabetes mellitus.  The claims folder 
and a copy of this REMAND must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth.

2. Readjudicate the claim and, thereafter, 
if the claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

